COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ESTATE OF KATHLEEN BURKE,
DECEASED.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-10-00209-CV

Appeal from the

Probate Court No. 1

of Bexar County, Texas 

(TC# 2008-PC-1547) 


MEMORANDUM OPINION

	Pending before the Court is Appellant's motion for voluntary dismissal of this appeal.  See
Tex. R. App. P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs of appeal are
assessed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
August 31, 2011

Before Chew, C.J., McClure, and Rivera, JJ.